Citation Nr: 0821356	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase rating for major depressive 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an initial rating greater than 20 percent 
for degenerative arthritis, lumbar spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran appeared before the undersigned for a hearing in 
February 2008 at the St. Petersburg RO.  A transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  The veteran's forward flexion of the thoracolumbar spine 
is not limited to 30 degrees or less, does not exhibit 
favorable ankylosis of the entire thoracolumbar spine, or 
exhibit unfavorable ankylosis of the entire thoracolumbar 
spine.

3.  The veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9434 (2007).

2.  The criteria for a disability rating greater than 20 
percent for degenerative arthritis of the lumbar spine have 
not been met.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242, 5003 (2007).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

A.  Major Depressive Disorder

The veteran asserts that he is entitled to a higher rating 
for his service-connected major depressive disorder, 
currently evaluated as 50 percent disabling under Diagnostic 
Code (DC) 9434.  38 C.F.R. § 4.130.  The diagnostic criteria 
set forth in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.

The next higher schedular rating of 70 percent disabling for 
major depressive disorder under the general rating formula 
for mental disorders is appropriate when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995) (describing GAF 
scores).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, a score of 41-50 is assigned where 
there are, "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are, "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

In December 2004, the veteran underwent a VA examination.  
The veteran reported that he has difficulties getting along 
with others because he can not trust anyone.  He stated that 
he was depressed, that his sleep was terrible, and that he 
feels worthless.  He also indicated that he worries a lot and 
has poor focus and concentration.  The veteran stated that he 
had not used street drugs since 1988 and does not drink 
alcohol.  It was noted that substance abuse did not appear to 
be an issue affecting his presentation.

The examiner indicated that the veteran was alert and 
oriented, well-nourished, well-developed, cooperative, and in 
no apparent distress.  The veteran was neatly and casually 
dressed.  The veteran had a blunted affect, depressed mood, 
and clear, coherent, goal-directed, and unpressured speech.  
He also had vague suicidal ideations without intent but no 
homicidal ideations. 

The examiner diagnosed the veteran with major depression 
recurrent of severe intensity.  In the opinion, the examiner 
indicated that the veteran's symptoms include depressed mood, 
low self-esteem, passive thoughts of dying, irritability, 
difficulty trusting others, difficulty sleeping, and little 
enjoyment.  The examiner stated that the symptoms were severe 
and warranted a GAF of 48 as well as interfere moderately to 
severely with his ability to function in the workplace.  His 
symptoms do not interfere with his activities of daily 
living.

VA treatment records dated February 2007 indicate that the 
veteran was in a residential treatment program for 
rehabilitation, group therapy, psychotherapy, 
psychoeducational groups, and nutrition management.  On 
admission, the veteran was diagnosed with major depressive 
disorder with psychotic features with a GAF of 40.  Upon 
discharge, the diagnosis was the same, but with a GAF of 50.

Upon admission to the treatment program, it was noted that 
the veteran appeared slightly disheveled and unshaven with 
fair eye contact.  His speech was clear and coherent, however 
his mood was depressed and his affect was sad and tearful.  
He had organized thought process.  The veteran also indicated 
auditory hallucinations, but denied homicidal or suicidal 
ideation, intent, or plan.  His insight and judgment were 
fair.

A February 2007 letter from a VA physician indicates that the 
veteran's major depressive disorder with psychotic features 
has made it difficult for him to maintain stable employment.  
He further indicated that the veteran's psychological 
complications of unemployability contribute to the veteran's 
chronic depression.

Treatment records dated August 2005 indicate that the veteran 
was uncooperative, paranoid and/or suspicious, groomed, 
exhibited good eye contact, depressed, had appropriate 
affect, and had impaired insight and judgment.  At that time 
it was noted that the veteran might have had suicidal 
ideation as well as risk factors for suicide completion, 
which was why a Baker action was taken.  A GAF score of 50 
was assigned.

Treatment records dated May 2005 indicate that the veteran is 
frequently angry and explodes at the most trivial stimulus.  
He also exhibited paranoia and indicated his belief that the 
sergeant has been following him around.  The records note 
that his insight and judgment were deficient.  Similar 
symptoms were reported in April 2005.  At the April 
appointment, the veteran exhibited signs of depression, 
anger, irritability, and appeared unshaven and disheveled.  
He was tearful at times, negative, pessimistic, and indicated 
that he isolates himself from others.

An April 2005 letter from a medical provider at Miami VA 
Health Care System indicates that the veteran is very fragile 
emotionally and that he has been unable to function 
appropriately in normal employment.  The medical provider 
indicated that the veteran's condition is severe, chronic, 
and considered to be total and permanent.  He further stated 
that the veteran is unemployable, providing evidence that 
supports this claim.

At the hearing before the undersigned, the veteran indicated 
that his depression cost him his job.  He stated that he 
takes medication daily for his condition and that sometimes 
it helps.  He takes medication for moods and for sleep.  He 
stated that his mood changes and that if people look at him 
wrong or say the wrong things, he blows up.  He testified 
that he takes his daughter with him to run errands and pay 
bills because of his moods, as she is able to keep him under 
control.  He further indicated that his condition scares some 
of his other children.

The veteran's daughter also testified at the hearing and 
confirmed that she had to accompany the veteran on errands 
because of his behavior and tendency to lose control 
emotionally over trivial occurrences.

Based upon a review of the evidence, it appears that the 
veteran's disability picture more closely resembles the 
criteria for a rating of 70 percent.  His records indicate 
deficiencies with judgment and thinking, and note occasions 
of suicidal ideation.  The veteran and his daughter's 
testimony indicate that he is unable to function effectively 
without assistance due to his severe depression.  Medical 
records indicate several occasions when the veteran has 
neglected his personal appearance and hygiene.  In addition, 
his condition has caused his children to fear him and has 
also led to hospitalization for extended periods for 
treatment.  The disability has also affected his ability to 
function in an employment setting.

The Board also considered the GAF score, which has ranged 
from 40-50, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  Based on the above and giving 
the veteran the benefit of the doubt, the Board finds that a 
70 percent evaluation is warranted.  The veteran is not 
entitled to a 100 percent rating as he does not exhibit total 
occupational and social impairment, thus a total disability 
rating is not warranted at this time.

The appeal is granted at 70 percent.

B.  Degenerative Arthritis of the Lumbar Spine

Degenerative arthritis, lumbar spine, is rated under DC 5242.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran had a VA examination in February 2006.  He 
reported pain radiating to his right lower extremity.  He can 
perform activities of daily living but has difficulty 
standing for any length of time, showering, shaving, and 
bending over a sink.  He uses a walker for long distance 
walking due to his back and leg problems.  The veteran does 
not experience flare-ups, but expressed constant pain that 
worsens after doing activities.

On physical examination the veteran had good heel and toe 
rising.  His range of motion was 60 degrees of flexion, 25 
degrees of lateral flexion bilaterally, 0 degrees of 
extension, and 0 degrees of bilateral rotation.  The examiner 
found no sensory, reflex, or motor defects.  No weaknesses 
were found in the lower extremity and the veteran had a 
negative straight leg test.  

The examiner noted tenderness with spasm in the L4-L5 
paralumbar area and indicated that repeated motion causes an 
increase in pain and decrease in range of motion of 10 
degrees of flexion.  The veteran did not show fatigability, 
weakness, lack of endurance or incoordination after repeated 
use.  The diagnosis was degenerative arthritis, lumbar spine, 
and degenerative disc disease, lumbar spine with foramen 
compromise and radiculitis in the right lower extremities.

As the VA exam clearly states that the veteran's forward 
flexion is greater than 30 degrees, and fails to note any 
ankylosis of the spine, the Board finds the evidence weighs 
against a rating greater than 20 percent for his lumbar 
disability.

The veteran underwent a VA examination in January 2005.  The 
veteran explained that his main problem is pain and stiffness 
in the morning.  He indicated no radiation of the pain.  

A CT scan of the lumbar spine showed degenerative arthritic 
changes.  On physical examination the veteran had good heel 
and toe rising.  His range of motion was 60 degrees of 
flexion, 30 degrees of lateral flexion bilaterally, 10 
degrees of extension, and 5 degrees of bilateral rotation.  
The examiner found no sensory, reflex, or motor defects.  No 
weaknesses were found in the lower extremity and the veteran 
had a negative straight leg test.  No atrophy of musculature 
in the lower extremity was noted.  The examiner indicated 
that there was no increase in pain upon repeated motion or a 
spasm in the paralumbar musculature.  The diagnosis was 
"mild" degenerative arthritis of the lumbar spine.

Again the VA exam states that the veteran's forward flexion 
is greater than 30 degrees, and fails to note any ankylosis 
of the spine, the Board finds the evidence weighs against a 
rating greater than 20 percent for his lumbar disability.

In March 2006, the veteran had an MRI of his spine completed.  
The impression was that the veteran has "mild" degenerative 
disease of the lumbar spine.

A letter from a VA physician indicates that the veteran has a 
history of chronic low back pain with radiation to his right 
leg.  She states that his pain is caused by a bulging disc at 
L5/S1 which is causing impingement of the nerve roots, and as 
a result, has caused his pain to worsen over the years.  She 
indicated that the veteran recently had his medication 
advanced to a stronger narcotic pain medication.

Finally, at his hearing before the Board in February 2008, 
the veteran testified that he has a back brace and that he 
attended therapy for about two months.  He indicated that he 
could do some things but not others.  A physician discussed 
surgery as an option but the veteran stated that he was too 
afraid to undergo treatment.  He further indicated that he 
has to sleep with a weight and that when he lies in bed he 
has to have his feet elevated so that he is not in too much 
pain in the morning.

Based upon the evidence and DC 5242, the veteran is not 
entitled to a rating in excess of 20 percent for his lumbar 
disability.  The VA examinations from 2005 and 2006 do not 
indicate that the veteran's flexion is limited to 30 degrees 
or that he suffers ankylosis, favorable or unfavorable, of 
the spine.  Since the evidence fails to show incapacitating 
episodes per DC 5243, intervertebral disc syndrome, the 
veteran is not entitled to an increased rating based upon 
incapacitating episodes.

DC 5003 does not provide for an additional or increased 
rating as the degenerative arthritis does not involve 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

In addition to the criteria listed above, the Board must also 
consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The February 2006 VA exam showed no 
sensory, reflex, or motor defects.  No weaknesses were found 
in the lower extremity and the veteran had a negative 
straight leg test.  The examiner noted tenderness with spasm 
in the L4-L5 paralumbar area and indicated that repeated 
motion causes an increase in pain and decrease in range of 
motion of 10 degrees of flexion.  The veteran did not show 
fatigability, weakness, lack of endurance or incoordination 
after repeated use.  The Board recognizes the veteran's 
complaints of pain and limitations; however, it is important 
for the veteran to understand that without consideration of 
pain the current evaluations could not be justified.  The 
post-service medical record provides evidence against this 
claim, outweighing the veteran's statements.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The appeal is denied.

II.  TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include major depressive disorder, rated at 70 percent 
disabling; degenerative arthritis of the lumbar spine, rated 
at 20 percent disabling; radiculopathy of the right lower 
extremity associated with degenerative arthritis of the 
lumbar spine, rated at 10 percent disabling; and venereal 
disease, rated at 0 percent disabling.  

As the veteran has one service connected disability rated 
greater than 60 percent, the veteran meets the schedular 
prerequisites for assignment of a total rating for 
compensation purposes.  38 C.F.R. §§ 3.341, 4.16, 4.19.  
Thus, the question becomes whether the veteran's service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  

A February 2007 letter from a VA physician indicates that the 
veteran's major depressive disorder with psychotic features 
has made it difficult for him to maintain stable employment.  
He further indicated that the veteran's psychological 
complications of unemployability contribute to the veteran's 
chronic depression.

An April 2005 letter from a medical provider at Miami VA 
Health Care System indicates that the veteran is very fragile 
emotionally and that he has been unable to function 
appropriately in normal employment.  The medical provider 
indicated that the veteran's condition is severe, chronic, 
and considered to be total and permanent.  He further stated 
that the veteran is unemployable.

At the February 2008 hearing, the veteran testified that he 
could probably do some type of work, but that his physician 
stated that he should not work because of his conditions.  
The veteran's daughter testified that the veteran needed 
assistance with basics, such as transportation, and that he 
gets upset if she cannot help him.  She further testified 
that the veteran blows up over small incidents.

The veteran also testified that he receives social security 
benefits for his vision and that the Social Security 
Administration (SSA) has not evaluated him for his service 
connected disabilities.  With regard to his back disability, 
he stated that he can only walk from the parking lot to the 
VA hospital entrance before his back becomes a problem.

Based on the foregoing, the Board concludes that the weight 
of evidence supports the veteran's claim for a TDIU.  In 
essence, it appears that the overall impairment resulting 
from the veteran's service-connected disabilities, one of 
which is currently assigned a rating of 70 percent, likely 
render him unable to engage in a substantially gainful 
occupation due to his service-connected disabilities.  As 
previously noted, VA medical providers have opined that the 
veteran is unable to work because of his major depressive 
disorder with psychotic features.  The back disorder only 
complicates the situation. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet.  App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the appeal is 
allowed.  

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For the lumbar disability claim, the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For the major depressive disorder increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

For the major depressive disorder increased compensation 
claim and claim for TDIU, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in April 
2005 that fully addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO and 
was informed that to substantiate the increased rating claim 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted letters from medical 
providers, statements, and lay statements in support of his 
claims and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The veteran was afforded VA medical 
examinations in February 2006 and January 2005 for the lumbar 
disability and in December 2004 for his depression.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 70 percent rating for major depressive disorder is granted.

Entitlement to an initial rating greater than 20 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


